 1325 NLRB No. 228NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.H. Jonas and Son, Inc. and its alter ego, J&H Me-chanical and United Association of Plumbersand Pipefitters, AFL±CIO, Local 1, formerly
known as United Association of Plumbers and
Pipefitters, AFL±CIO, Local 2. Case 2±CA±28902July 31, 1998DECISION AND ORDERBYMEMBERSFOX, HURTGEN, ANDBRAMEUpon a charge filed by the Union on November 9,1995, the General Counsel of the National Labor Rela-
tions Board issued a complaint on October 17, 1997,
against H. Jonas and Son, Inc. (Respondent Jonas) and
its alter ego, J&H Mechanical (Respondent J&H), col-
lectively, the Respondent, alleging that it has violated
Section 8(a)(1) and (5) of the National Labor Relations
Act. Although properly served copies of the charge
and the complaint, the Respondent failed to file an an-
swer.On July 14, 1998, the Acting General Counsel fileda Motion for Summary Judgment with the Board. On
July 15, 1998, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaintwill be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated January 5, 1998,
notified the Respondent that unless an answer were re-
ceived by January 19, 1998, a Motion for Summary
Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the Acting
General Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, Respondent H. Jonas, a cor-poration, with an office and a place of business located
at 429 West 44th Street, New York, New York, has
been engaged in the provision of commercial plumbing
maintenance and repair services. About May 1995, Re-
spondent J&H was established by Respondent H. Jonas
as a disguised continuance of Respondent H. Jonas.
Respondent J&H and Respondent H. Jonas are and
have been at all material times alter egos and a single
integrated enterprise.At all material times, the Association of ContractingPlumbers of the City of New York, Inc. (the Associa-
tion) has been an organization composed of various
employers engaged in the business of providing com-
mercial plumbing maintenance and repair services, one
purpose of which is to represent its employer-members
in negotiating and administering collective-bargaining
agreements with various labor organizations, including
the Union. At all material times, the Respondent has
been an employer-member of the Association and has
delegated and authorized the Association to represent
the Respondent in negotiating and administering col-
lective-bargaining agreements with various labor orga-
nizations, including the Union. Annually, the em-
ployer-members of the Association, including the Re-
spondent, collectively purchase and receive at their
New York State facilities products, goods, and mate-
rials valued in excess of $50,000 directly from points
outside the State of New York. We find that the em-
ployer-members of the Association, including the Re-
spondent, are now, and have been at all material times,
employers engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act and that the
Union is a labor organization within the meaning of
Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
At all material times the following employees of theRespondent constitute a unit appropriate for the pur-
poses of collective bargaining within the meaning of
Section 9(b) of the Act:All full-time and regular part-time journeymen,apprentices and worker trainees employed by the
employer-members of the Association, but exclud-
ing all managers, clericals, guards, professional
employees and supervisors as defined in the Act.At all material times, the Union has been the des-ignated limited exclusive collective-bargaining rep-
resentative of the unit and has been recognized as such
representative by the Respondent. Such recognition has
been embodied in successive collective-bargaining
agreements, including a recent agreement which was 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the Respondent's
delinquent contributions during the period of the delinquency, the
Respondent will reimburse the employee, but the amount of such re-
imbursement will constitute a setoff to the amount that the Respond-
ent otherwise owes the fund.2Member Hurtgen would make whole, but would not reinstate,employees who should have been referred to the Respondent. See hiseffective by its terms from June 29, 1994, to June 24,1997 (the 1994±1997 agreement). At all material
times, based on Section 8(f) of the Act, the Union has
been the limited exclusive collective-bargaining rep-
resentative of the unit for the purposes of collective
bargaining with respect to rates of pay, wages, hours
of employment, and other terms and conditions of em-
ployment.Article 2 of the 1994±1997 agreement requires theRespondent to make monthly monetary contributions
to the Union's Medical Fund, Pension Fund, Holiday
and Vacation Fund, Education Fund, and Supplemental
Benefits Fund; to make authorized weekly salary de-
ductions from each employee covered by the collec-
tive-bargaining agreement for union dues and initiation
fees, and to remit the deductions to the Union; and to
pay wages in accord with the rates specified therein.
Article 18 of the 1994±1997 agreement requires the
Respondent to seek applicants for employment from
the Union's referral list. These subjects relate to
wages, hours, and other terms and conditions of em-
ployment of the unit and mandatory subjects for the
purposes of collective bargaining. Since about May
1995, the Respondent has unilaterally failed to abide
by the terms of the 1994±1997 agreement by, inter
alia, failing and refusing to honor and give effect to
these specific contractual obligations. Respondent en-
gaged in these acts without affording the Union an op-
portunity to bargain with respect to such conduct and
the effects of such conduct.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain in
good faith with the limited exclusive collective-bar-
gaining representative of its employees, and has there-
by engaged in unfair labor practices affecting com-
merce within the meaning of Section 8(a)(5) and (1)
and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Specifically, having found that the Respondent hasviolated Section 8(a)(5) and (1) by failing to make
contractually required contributions to the Union's
Medical Fund, Pension Fund, Holiday and Vacation
Fund, Education Fund, and Supplemental Benefits
Fund since about May 1995, we shall order the Re-
spondent to honor the terms of the 1994±1997 collec-
tive-bargaining agreement and to make whole its unit
employees by making all such delinquent contributions
that have not been made since about May 1995, in-
cluding any additional amounts due the funds in ac-cordance with Merryweather Optical Co., 240 NLRB1213, 1216 fn. 7 (1979). In addition, the Respondent
shall reimburse unit employees for any expenses ensu-
ing from its failure to make the required contributions,
as set forth in Kraft Plumbing & Heating, 252 NLRB891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981),
such amounts to be computed in the manner set forth
in Ogle Protection Service, 183 NLRB 682 (1970),enfd. 444 F.2d 502 (6th Cir. 1971), with interest as
prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).1Furthermore, having found that the Respondent hasviolated Section 8(a)(5) and (1) by failing to deduct
union dues and initiation fees for employees who hadexecuted dues-checkoff authorizations and to remit
them to the Union, as required by article 2 of the
1994±1997 agreement, since about May 1995, we shall
order the Respondent to deduct and remit union dues
as required by the 1994±1997 agreement and to reim-
burse the Union for its failure to do so, with interest
as prescribed in New Horizons for the Retarded, supra.In addition, having found that the Respondent vio-lated Section 8(a)(5) and (1) by failing to pay wage
rates in accord with article 2 of the 1994±1997 agree-
ment since about May 1995, we shall order the Re-
spondent to make the unit employees whole for any
loss of earnings attributable to its unlawful conduct.
Backpay shall be computed in accordance with OgleProtection Service, supra, with interest as prescribed inNew Horizons for the Retarded, supra.Finally, having found that the Respondent has failedto comply with article 18 of the 1994±1997 agreement
since about May 1995 which requires the Respondent
to seek applicants for employment from the Union's
referral list, we shall order it to offer immediate and
full employment to any applicants who would have
been referred by the Union to the Respondent for em-
ployment in accord with the 1994-1997 agreement
since about May 1995, were it not for the Respond-
ent's unlawful conduct, and to make them whole for
any loss of earnings and other benefits they may have
suffered by reason of the Respondent's failure to hire
them. Backpay shall be computed in accordance with
F.W. Woolworth Co
., 90 NLRB 289 (1950), with in-terest as prescribed in New Horizons for the Retarded,supra. Reinstatement and backpay issues will be re-
solved at the compliance stage of the proceeding. J.E.
Brown Electric, 315 NLRB 620 (1994).2 3H. JONAS & SON, INC.dissent in M.J. Wood & Associates, Inc
., 325 NLRB No. 199, slipop. at 4, fn. 9 (July 8, 1998).3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ORDERThe National Labor Relations Board orders that theRespondent, H. Jonas and Son, Inc. and its alter ego,
J&H Mechanical, New York, New York, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Unilaterally failing to abide by the terms of the1994-1997 agreement by failing or refusing to make
monthly monetary contributions to the Union's Medi-
cal Fund, Pension Fund, Holiday and Vacation Fund,
Education Fund, or Supplemental Benefits Fund, to
make authorized weekly salary deductions from each
employee covered by the collective-bargaining agree-
ment for union dues and initiation fees and to remit the
deductions to the Union, to pay wages in accord with
the specified rates, or to seek applicants for employ-
ment from the Union's referral list.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Honor the terms of the 1994±1997 agreementand make the following unit employees whole by mak-
ing all contractually required contributions to the
Union's Medical Fund, Pension Fund, Holiday and Va-
cation Fund, Education Fund, and Supplemental Bene-
fits Fund that have not been made since about May
1995, and reimburse unit employees for any expenses
ensuing from its failure to make the required contribu-
tions, in the manner set forth in the remedy section of
this decision:All full-time and regular part-time journeymen,apprentices and worker trainees employed by the
employer-members of the Association, but exclud-
ing all managers, clericals, guards, professional
employees and supervisors as defined in the Act.(b) Deduct and remit authorized union dues as re-quired by the 1994±1997 agreement since about May
1995 and reimburse the Union for its failure to do so,
with interest, in the manner set forth in the remedy
section of this decision.(c) Make the unit employees whole, with interest,for any loss of earnings attributable to its failure to pay
wage rates in accord with the 1994±1997 agreement
since about May 1995, in the manner set forth in the
remedy section of this decision.(d) Offer immediate and full employment to any ap-plicants who would have been referred by the Union
to the Respondent for employment in accord with arti-
cle 18 of the 1994±1997 agreement since about May1995, and make them whole for any loss of earningsand other benefits they may have suffered by reason
of the Respondent's failure to hire them, in the manner
set forth in the remedy section of this decision.(e) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(f) Within 14 days after service by the Region, postat its facility in New York, New York, copies of the
attached notice marked ``Appendix.''3Copies of thenotice, on forms provided by the Regional Director for
Region 2, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since May 1994.(g) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.July 31, 1998
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARD 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
unilaterally fail to abide by the termsof the 1994±1997 agreement with United Association
of Plumbers and Pipefitters, AFL±CIO, Local 1 by
failing or refusing to make monthly monetary contribu-
tions to the Union's Medical Fund, Pension Fund, Hol-
iday and Vacation Fund, Education Fund, or Supple-
mental Benefits Fund, to make authorized weekly sal-
ary deductions from each employee covered by the
collective-bargaining agreement for union dues and ini-
tiation fees and to remit the deductions to the Union,
to pay wages in accord with the specified rates, or to
seek applicants for employment from the Union's re-
ferral list.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
honor the terms of the 1994±1997 agree-ment and make the following unit employees whole by
making all contractually required contributions to the
Union's Medical Fund, Pension Fund, Holiday and Va-
cation Fund, Education Fund, and Supplemental Bene-fits Fund that have not been made since about May1995, and reimburse unit employees for any expenses
ensuing from our failure to make the required contribu-
tions:All full-time and regular part-time journeymen,apprentices and worker trainees employed by theemployer-members of the Association of Con-
tracting Plumbers of the City of New York, Inc.,
but excluding all managers, clericals, guards, pro-
fessional employees and supervisors as defined in
the Act.WEWILL
deduct and remit authorized union dues asrequired by the 1994±1997 agreement since about May
1995 and reimburse the Union for our failure to do so,
with interest.WEWILL
make our unit employees whole, with in-terest, for any loss of earnings attributable to our fail-
ure to pay wage rates in accord with the 1994±1997
agreement since about May 1995.WEWILL
offer immediate and full employment toany applicants who would have been referred to us by
the Union for employment in accord with article 18 of
the 1994±1997 agreement since about May 1995, andWEWILL
make them whole for any loss of earningsand other benefits they may have suffered by reason
of our failure to hire them.H. JONASAND
SON, INC. ANDITSALTER
EGO, J&H MECHANICAL